Title: From Thomas Jefferson to George Muter, [11 February 1781]
From: Jefferson, Thomas
To: Muter, George



Th: J. to Colo. Muter
[11 Feb. 1781]

The Quarter master reported to me yesterday that he had two covered waggons ready. He was ordered to send them to Cabbin Point. If they are gone they had better be recalled to take in the ammunition to be sent. I think it would be best to take Majr. Pryor’s receipt for what is so delivered. If he declines giving one, the receipt of the field Q. M. at camp (George Elliot or his deputy) should be required.—There are 30 axes in Mr. Armistead’s possession which should be sent on to the army at the same time.—I think by pistol powder they mean rifle powder.
